Title: To George Washington from Lieutenant General Wilhelm von Knyphausen, 4 March 1780
From: Knyphausen, Wilhelm von
To: Washington, George


          
            Sir
            New York—March 4th 1780.
          
          In consequence of the proposition contained in Your Excellency’s Letter of the 29th Ultimo, which I have just received, that the meeting of the Commissioners, appointed to Negociate a general Cartel, should be postponed till Thursday the 9th Instant; I have the honor to signify to You my concurrence therein, and to acquaint You that Major General Phillips, The Honble Lieut. Colonel Gordon, and Lieut. Colonel Norton, attended as mentioned in my former Letter, will accordingly meet the Gentlemen You have named as Commissioners, at Amboy, on the day abovementioned, for the desireable purpose already expressed.
          Mr Pintard, as an individual, will have permission to Communicate with Your Commissary of Prisoners, as you think it

necessary; but I beg leave at the same time to acquaint Your Excellency that Mr Pintard is not considered by us in the Character of an Agent for prisoners, as you are pleased to design him. I have the honor to be Your Excellency’s Most obedt humble Servt
          
            Knyphausen
          
        